Exhibit 10.1


SETTLEMENT AGREEMENT


THIS SETTLEMENT AGREEMENT (the “Agreement”) is entered into this 1st day of
September, 2009 (the “Effective Date”), by and between Tamm Oil and Gas Corp.
(“TAMM”), Garry Tighe, William Tighe, Sean Dickenson, John Muzzin, Guido
Hilekes, Peter Schriber, Olaf Herr, Arthur Sulzer, LB (Swiss) Private Bank, Ltd.
and Rahn & Bodmer Co. (fka Rahn & Bodmer Banquiers) (collectively, the “TAMM
Parties”) on the one hand, and Deep Well Oil and Gas, Inc. (“DWOG”) on the
other. The TAMM Parties and DWOG are each referred to as a “Party” and are
collectively referred to as the “Parties.”


RECITALS


WHEREAS, DWOG is a publicly traded Nevada corporation in the business of oil and
gas exploration and development, primarily focused on oil sands located in
Alberta, Canada;


WHEREAS, TAMM is a publicly traded Nevada corporation in the business of oil and
gas exploration and development, primarily focused on oil sands located in
Alberta, Canada;


WHEREAS, Garry Tighe is a citizen of Canada who resides at Dufourstrasse 85, CH-
8008, Zürich, Switzerland;


WHEREAS, William Tighe is a citizen of Canada who resides at 245 Citadel Way NW,
Calgary, Alberta, CanadaT3G 4W8;


WHEREAS, Sean Dickenson is a citizen of Canada who resides at 203 2630 Arbutus
Street, Vancouver, Canada, A1 V6J 5L8;


WHEREAS, John Muzzin is a citizen of Canada who works for Muzz Investments,
Inc., which is located at 3779 34th Street, Ladner (Delta), British Columbia,
Canada V4K 3N2;


WHEREAS, Guido Hilekes is a citizen of The Netherlands who works at Medicor AG,
Gewerbestrasse 10, 6330 Cham, Switzerland;


WHEREAS, Peter Schriber is a citizen of Switzerland who lives at Gotthardstrasse
38, CH-8002 Zürich, Switzerland;


WHEREAS, Olaf Herr is a citizen of Switzerland who works at LB (Swiss) Private
Bank, Ltd., Börsenstrasse 16, CH-8022, Zürich, Switzerland;


WHEREAS, Arthur Sulzer is a citizen of Switzerland who resides at Oberer
Husliweg 33, CH-8166, Niederweningen, Switzerland;


WHEREAS, LB (Swiss) Private Bank, Ltd. is a bank in Switzerland with principal
executive offices located at Börsenstrasse 16, CH-8022, Zürich, Switzerland



--------------------------------------------------------------------------------


 
WHEREAS Rahn & Bodmer Co. was formerly known as Rahn & Bodmer Banquiers and is a
bank in Switzerland with its offices located at Talstrasse 15, CH-8001 Zürich,
Switzerland;


WHEREAS, DWOG alleges, inter alia, that the TAMM Parties engaged in an illegal
tender offer targeting DWOG, and in furtherance of the illegal tender offer
conspired to take actions that violated various federal and state laws;


WHEREAS, in light of DWOG’s allegations, certain disputes arose between the TAMM
Parties and DWOG, which led to a lawsuit filed by DWOG against the TAMM Parties
in the United States District Court, District of Nevada, Case
No.:3:08-cv-00173-ECR-RAM (the “Action”) (a true and correct copy of the First
Amended Complaint of the same is attached as Exhibit A);


WHEREAS, the TAMM Parties dispute the allegations made by DWOG, including the
allegations of jurisdiction;


WHEREAS, the Parties have reached a compromise and settlement of the disputes
between them and wish to fully and finally resolve the disputes between them,
including the Action, by entering into the Agreement, doing so freely and
voluntarily, after having received the benefit of independent counsel and with
full knowledge of the binding and conclusive nature thereof.


NOW THEREFORE, based upon the foregoing and the mutual covenants and agreements
contained herein, the Parties agree as follows:


TERMS


1.           The obligations incurred pursuant to the Agreement shall be in full
and final disposition of the Action and any and all additional claims released
herein.


2.           The Royalty Option. Effective upon the Parties’ filing of the
Stipulated Judgment of Dismissal of the Action contemplated by this Agreement,
TAMM hereby grants to DWOG an option (the “Option”) to purchase all of the
right, title and interest TAMM has in the Royalty Agreement between Mikwec
Energy Canada, Ltd. and Nearshore Petroleum Corporation, dated December 12, 2003
(hereinafter the “Royalty Agreement”), which right, title and interest Tamm
acquired pursuant to the Acquisition of Royalty Interest Agreement, dated
November 26, 2007, between TAMM, on the one hand, and Muzz Investments, Inc. and
1004731 Alberta Ltd., on the other, a true copy of which is attached hereto as
Exhibit B. TAMM warrants and represents it has true and good right, title and
interest to a royalty of 2% of the sales from 37 sections of Sawn Lake oil
sands, pursuant and subject to the terms of the Royalty Agreement and as set
forth in the attached Exhibit B. TAMM’s said right, title and interest in the
Royalty Agreement shall hereinafter in the Agreement be referred to as “Tamm’s
Royalty Rights.” It is further agreed that:


 
·
The purchase price of the Option (the “Purchase Price”) will be (a) the current
fair market value of Tamm’s Royalty Rights as determined by Ryder Scott Company
Canada (the “Engineering Firm”), less (b) USD $400,000 in acknowledgement of the
costs and expenses of the Action incurred by DWOG;

 
2

--------------------------------------------------------------------------------


 
 
·
Within ten (10) business days of the execution of the Agreement, DWOG and TAMM,
acting in good faith, shall jointly retain the Engineering Firm to complete an
appraisal of the current fair market value of Tamm’s Royalty Rights, effective
August 1, 2009 (the “Appraisal”). All fees and expenses incurred by the
Engineering Firm to complete the Appraisal will be paid jointly in equal amounts
by DWOG and TAMM. The Engineering Firm shall be required to complete the
Appraisal within sixty (60) days of the later of the Effective Date or the date
of the Engineering Firm’s engagement, or as soon as commercially reasonable
thereafter so long as work on the Appraisal has commenced and is diligently
being pursued. If, as mutually determined in good faith by DWOG and TAMM, Ryder
Scott Company Canada cannot be retained or cannot or will not complete the
Appraisal for any reason (other than as a result of a failure of either DWOG or
TAMM to pay the engineering fees), AJM Petroleum Consultants shall be the
Engineering Firm for purposes of this Section 2, and DWOG and TAMM, acting in
good faith, shall retain it within ten (10) business days of the date DWOG and
TAMM mutually determine Ryder Scott Company Canada is unacceptable.



 
·
The Option shall be exercisable at any time during the period commencing on the
date the Engineering Firm issues the Appraisal and continuing until ninety (90)
days after the date the Appraisal is issued (the “Option Term”). If unexercised,
the Option shall expire at 5:00 p.m. (Pacific time) on the last day of the
Option Term. The Option shall be exercisable by DWOG delivering to TAMM an
irrevocable written notice to purchase Tamm’s Royalty Rights for the Purchase
Price. Upon exercise of the Option, the Purchase Price shall be payable in (a)
immediately available funds in an amount to be negotiated in good faith by DWOG
and TAMM; and (b) a secured promissory note (the “Note”) for the balance of the
Purchase Price upon commercially reasonable terms to be negotiated in good faith
by DWOG and TAMM.



 
·
Nothing herein shall constitute or be construed as an admission by DWOG of the
validity or enforceability of the Royalty Agreement.



Notwithstanding anything to the contrary in the Agreement, except for a
reduction in the Purchase Price as provided in this Section 2 as a result of an
exercise of the Option by DWOG, TAMM shall have no obligation of any kind
whatsoever to give any credit for, set off or otherwise pay any of the
attorneys’ fees and costs of DWOG.


3.           Stipulated Dismissal. Immediately upon execution of the Agreement,
DWOG and the TAMM Parties shall file a stipulation, substantially in the form of
Exhibit C hereto, dismissing the Action with prejudice as to all Parties, and
without an award of attorneys’ fees and costs to any party. Any obligation on
the part of TAMM or DWOG to perform under the Agreement will be subject to and
contingent upon the stipulation to dismiss the Action with prejudice being filed
in the Action and the entry of an order of dismissal by the Court.


3

--------------------------------------------------------------------------------


 
4.           Removal of Legends. To the extent legally permissible, and subject
to applicable law, DWOG shall not interfere with any attempt by the TAMM Parties
to remove the restrictive legends from shares of DWOG common stock beneficially
owned by them, either directly or indirectly through their clients. In addition,
DWOG acknowledges that the Termination and Rescission Agreements between certain
of the TAMM Parties, dated July 1, 2008 (the “Rescission Agreements,” true
copies of which are attached hereto as Exhibits D, E and F), speak for
themselves, and DWOG understands them to mean that all of the parties thereto
intended to rescind all of the transactions consummated under the Exchange
Agreement (as defined in the Rescission Agreements), including the issuance of
the TAMM shares in exchange for the DWOG shares, with the same effect as if the
Exchange Agreement had never been executed and delivered and such transactions
had never been consummated.


5.           Board Designation. Effective upon the dismissal of the Action, DWOG
will take such steps as necessary to increase DWOG’s board of directors by one
board seat to be filled by a person designated by TAMM who shall initially be
Donald Hryhor (the “TAMM Director Designee”). In the event of the resignation,
death, removal or disqualification of the TAMM Director Designee, TAMM shall
promptly designate a Replacement TAMM Director Designee, who shall be
independent within the meaning of all major stock exchange rules and shall
otherwise meet the DWOG board’s standards for being a director. DWOG shall
nominate the Replacement TAMM Director Designee to the board and take such
action as necessary to assure a reasonably prompt vote by the board on the
nominee. In the event that the DWOG board does not approve the Replacement TAMM
Director Designee, then TAMM shall be entitled to designate another Replacement
TAMM Director Designee until a designee is approved by the DWOG board.
Thereafter, and continuing until all outstanding principal, interest and other
obligations to TAMM under the Note, if any, have been paid in full by DWOG, at
each meeting of, or action taken by, the DWOG stockholders for the election of
directors, DWOG shall include the TAMM Director Designee or any Replacement TAMM
Director Designee on DWOG’s slate of director nominees to be elected. DWOG
acknowledges that it has received a commitment from its board of directors to
take the action set forth in this Section 5, including approval of Donald Hryhor
as the TAMM Director Designee. The TAMM Director Designee or any Replacement
TAMM Director Designee shall be entitled to all of the same benefits, rights and
protections as each of the other directors of DWOG, including any
indemnification DWOG provides its directors.


6.           Mutual Release. In consideration of the terms of the Agreement and
the performance of the obligations hereunder, each Party hereby releases each
other Party and each of its respective officers, directors, employees, agents,
attorneys, servants, affiliates, representatives, parents, subsidiaries,
predecessors, successors, successors in interest, insurers, and each of them who
might be liable, none of whom admit any liability hereunder, but all dispute any
liability, from any and all matter of actions, causes of action, rights, claims,
suits, debts, covenants, accounts, contracts, controversies, agreements,
liabilities, costs, expenses, losses, damages, demands, judgments, levies,
executions and/or causes of action of whatsoever kind or nature, whether known
or unknown and however arising up to the Effective Date of the Agreement.
Provided, however, that nothing herein shall release any claims against 1132559
Alberta Ltd., a corporation incorporated pursuant to the laws of the Province of
Alberta, Canada (“113 Alberta”), which, for the avoidance of doubt, the Parties
hereby agree is not a party subject to the provisions of the mutual release in
this Section 6, and 113 Alberta shall not release any claims it may have against
any person or entity.


4

--------------------------------------------------------------------------------


 
The Parties further agree that each of them shall be deemed to have, and by
operation of the Stipulated Judgment of Dismissal with Prejudice entered in the
Action shall have, expressly waived and relinquished, to the fullest extent
permitted by law, any and all provisions, rights and benefits conferred by
Section 1542 of the California Civil Code, which provides:


A general release does not extend to claims which the creditor does not know or
suspect to exist in is or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor;


and any and all provisions, rights, and benefits of any law of the United States
and/or any state or territory of the United States, or principle of common law,
which is similar, comparable, or equivalent to Section 1542 of the California
Civil Code. Notwithstanding anything to the contrary in the Agreement, for the
avoidance of doubt, the Parties acknowledge that it is their intent that the
Agreement shall be governed by Nevada law as provided in Section 9 below.


7.           Costs of Enforcement. In the event any litigation or other
proceeding is brought for the enforcement of the Agreement, or is brought
because of an alleged dispute, default, misrepresentation, or breach arising
from the Agreement, the prevailing Party in such proceeding shall be entitled to
recover reasonable attorneys’ fees, costs, and expenses actually incurred in
initiating or responding to such proceeding, in addition to any other relief to
which the prevailing Party may be entitled.


8.           Negotiated Agreement. Each Party has had full opportunity to review
and consider the contents of the Agreement. All of the terms contained in the
Agreement, including the Recitals concerning the intentions of the Parties and
the purpose of the Agreement, are material terms. In the event that a dispute
arises with respect to the Agreement, no Party shall assert that any other Party
is the drafter of the Agreement for purposes of resolving ambiguities which may
be contained herein.


9.           Choice of Law. The Agreement shall be governed by the laws of the
State of Nevada (without regard to any principles of conflict of laws), and
disputes concerning the Agreement shall be heard in the state or federal courts
of Reno, Nevada.


10.           Severability. If any provision of the Agreement, or the
application of any such provision to any person or circumstance, is held to be
inconsistent with any present or future law, ruling, rule or regulation of any
court, governmental or regulatory authority having jurisdiction over the subject
matter of the Agreement, such provision shall be deemed to be modified to the
minimum extent necessary to comply, and the remainder of the Agreement shall not
be affected. If any provision is determined to be illegal, unenforceable or
void, then any such provision shall be severed from the Agreement and the
remainder of the Agreement shall be enforceable.


11.           Notices. Any notice required or permitted to be given under the
Agreement shall be in writing, sent contemporaneously to all of the Parties, and
shall be deemed to have been duly given when delivered in person, or upon
confirmation of receipt when transmitted by electronic mail (if available) or by
facsimile (if available), or on the next business day if transmitted by national
overnight courier, addressed in each case as follows (which may change or be
modified at any time in writing by receiving Party):


5

--------------------------------------------------------------------------------


 

  (a) TAMM:
Tamm Oil & Gas Corp.
Suite 405
505 8th Ave SW, Calgary
Canada T2P 1G2
Attention: William Tighe
Email: wtighe@tammoilandgas.com
        With a copy to: 
Greenberg Traurig, LLP
3773 Howard Hughes Parkway
Suite 400 North
Las Vegas, NV 89169
Attention: Thomas F. Kummer
Email: kummert@gtlaw.com
Facsimile: (702) 792-9002
        (b) William Tighe:  
c/o Tamm Oil & Gas Corp.
Suite 405
505 8th Ave SW, Calgary
Canada T2P 1G2
Attention: William Tighe
Email: wtighe@tammoilandgas.com
        With a copy to:
Greenberg Traurig, LLP
3773 Howard Hughes Parkway
Suite 400 North
Las Vegas, NV 89169
Attention: Thomas F. Kummer
Email: kummert@gtlaw.com
Facsimile: (702) 792-9002
        (c) Garry Tighe:    
Dufourstrasse 85
CH-8008 Zürich
Switzerland
Attention: Garry Tighe
        With a copy to:   
Baker & McKenzie LLP
Two Embarcadero Center
11th Floor
San Francisco, California 94111-3802
Attention: Robert W. Tarun
Email: robert.w.tarun@bakernet.com
Facsimile: (415) 576-3099

 
6

--------------------------------------------------------------------------------


 

  (d) Sean Dickenson:
990 Jeffferson
West Vancouver, British Columbia
Canada V7T 2A4
Email: sdickenson@shaw.ca
        With a copy to: 
Greenberg Traurig, LLP
3773 Howard Hughes Parkway
Suite 400 North
Las Vegas, NV 89169
Attention: Thomas F. Kummer
Email: kummert@gtlaw.com
Facsimile: (702) 792-9002
        (e) John Muzzin:
c/o Muzz Investments, Inc.
3779 34th Street
Ladner (Delta), British Columbia
Canada V4K 3N2
        With a copy to:
Baker & McKenzie LLP
Two Embarcadero Center
11th Floor
San Francisco, California 94111-3802
Attention: Robert W. Tarun
Email: robert.w.tarun@bakernet.com
Facsimile: (415) 576-3099
        (f) Guido Hilekes: 
c/o Medicor AG Switzerland
Gewerbestrasse 10
CH-6330 Cam-Zug
Switzerland
        With a copy to:   
Baker & McKenzie LLP
Two Embarcadero Center
11th Floor
San Francisco, California 94111-3802
Attention: Robert W. Tarun
Email: robert.w.tarun@bakernet.com
Facsimile: (415) 576-3099
        (g) Peter Schriber: 
Gotthardstrasse 38
Ch-8002 Zürich
Switzerland
        With a copy to:   
Baker & McKenzie LLP
Two Embarcadero Center
11th Floor
San Francisco, California 94111-3802
Attention: Robert W. Tarun
Email: robert.w.tarun@bakernet.com
Facsimile: (415) 576-3099

 
7

--------------------------------------------------------------------------------


 

  (h) Olaf Herr: 
c/o LB (Swiss) Private Bank, Ltd.
Börsenstrasse 16
CH-8022 Zürich
Switzerland
Email: olaf.herr@lbswiss.ch
Facsimile: +41 44 265 44 11
        With a copy to: 
Duane Morris LLP
100 North City Parkway
Suite 1560
Las Vegas, Nevada 89106
Attn: Dominica C. Anderson
Email: dcanderson@duanemorris.com
Facsimile: (702) 974-1058
        (i) Arthur Sulzer:
Oberer Husliweg 33
CH-8166 Niederweningen
Switzerland
        With a copy to:
Baker & McKenzie LLP
Two Embarcadero Center
11th Floor
San Francisco, California 94111-3802
Attention: Robert W. Tarun
Email: robert.w.tarun@bakernet.com
Facsimile: (415) 576-3099
       
(j) LB (SWISS)
Private Bank Ltd.:
 
LB (Swiss) Private Bank, Ltd.
Börsenstrasse 16
CH-8022 Zürich
Switzerland
Email: privatebanking@lbswiss.ch
Facsimile: +41 44 265 44 11
        With a copy to:   
Duane Morris LLP
100 North City Parkway
Suite 1560
Las Vegas, Nevada 89106
Attn: Dominica C. Anderson
Email: dcanderson@duanemorris.com
Facsimile: (702) 974-1058

 
8

--------------------------------------------------------------------------------


 

  (k) Rahn & Bodmer Co.:
Rahn & Bodmer Co.
Talstrasse 15
CH-8001 Zürich
Switzerland
Email: theo.hauenstein@rahnbodmer.ch
Facsimile: +41 44 639 11 39
        With a copy to: 
Duane Morris LLP
100 North City Parkway
Suite 1560
Las Vegas, Nevada 89106
Attn: Dominica C. Anderson
Email: dcanderson@duanemorris.com
Facsimile: (702) 974-1058
        (l) DWOG: 
Deep Well Oil & Gas, Inc.
Suite 700, 10150-100 Street
Edmonton, Alberta
Canada T5J 0P6
Email: haschmid@deepwelloil.com
Facsimile: (780) 409-8146
        With a copy to:
Dorsey & Whitney, LLP
1420 Fifth Avenue, Suite 3400
Seattle, Washington 98101-4010
Attention: David M. Jacobson
Email: jacobson.david@dorsey.com
Facsimile: (206) 260-9177

 
All facsimile, pdf, and electronic signatures shall have the same force and
effect as original signatures.


12.           Entire Agreement. The Agreement constitutes the entire agreement
among the Parties hereto concerning the settlement of the Action, and all
representations or understandings relied upon by any Party to the Agreement are
merged into and made a part hereof.


13.           No Disparagement. The Parties hereto agree not to disparage each
other, their officers, directors, employees or counsel or the Agreement.


14.           Modifications. The Agreement may not be modified or amended, nor
may any of its provisions be waived, except by an express writing signed by all
Parties hereto or their successors-in-interest; provided, however, that Section
2 of the Agreement may be modified or amended by an express writing signed by
DWOG and TAMM.


9

--------------------------------------------------------------------------------


 
15.           Waiver. The waiver by one Party of any breach of the Agreement by
any other Party shall not be deemed a waiver of any other prior or subsequent
breach of the Agreement.


16.           Authority. The Parties, their counsel and any other person
executing the Agreement warrant and represent that they have the full authority
to do so and that they have the authority to take appropriate action required or
permitted to be taken pursuant to the Agreement to effectuate its terms.


17.           Headings. The headings herein are used for the purpose of
convenience only and are not meant to have legal effect.


18.           Counterparts. The Agreement may be executed in any number of
counterparts, each of which may be deemed an original, and all of which together
will constitute one instrument.


IN WITNESS WHEREOF, the Parties hereto, as attested by their duly authorized
representatives, have executed the Agreement as of the Effective Date, set forth
above.


Deep Well Oil & Gas, Inc.
               
By:
/s/ Horst A. Schmid
     
Name:
Horst A. Schmid
     
Its:
President and CEO
                         
Tamm Oil and Gas Corp.
               
By:
/s/ William S. Tighe
     
Name:
William S. Tighe
     
Its:
CEO
               
/s/ William S. Tighe
 
/s/ Garry Tighe
William Tighe, an individual
 
Garry Tighe, an individual
                   
/s/ Sean Dickenson
 
/s/ John Muzzin
Sean Dickenson, an individual
 
John Muzzin, an individual
                   
/s/ Guido Hilekes
 
/s/ Peter Schriber
Guido Hilekes, an individual
 
Peter Schriber, an individual
                   
/s/ Olaf Herr
 
/s/ Arthur Sulzer
Olaf Herr, an individual
 
Arthur Sulzer, an individual

 
LB (SWISS) Private Bank Ltd.
 
Rahn & Bodmer Co.
         
By:
/s/ Holger Mai and /s/ Georg Gross
 
By:
/s/ Urs Angst and /s/ Theo Hauenstein
Name:
Holger Mai and Georg Gross
 
Name:
Urs Angst and Theo Hauenstein
Its:
   
Its:
Senior Vice President and Assistant Vice President
         

 
 
10

--------------------------------------------------------------------------------

 